EXHIBIT 99.3 Fourth Quarter/Full Year Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Fourth Quarter/Full Year 2012 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made. Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 22-24 of this Supplement, in the Company’s 2011 Annual Report to Shareholders, in its 2011 Annual Report on Form 10-K, in its Quarterly Reports on Form 10-Q for the quarters ended March 31, 2012, June 30, 2012 and September 30, 2012 and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY FOURTH QUARTER 2012 OVERVIEW FINANCIAL RESULTS · The Company reported $637MM of net income in Q4’12, compared to $1,192MM in Q4’11. This resulted in diluted EPS attributable to common shareholders of $0.56 per share, a decrease of 45% from $1.01 a year ago. · Net income for the quarter reflected costs associated with the following three previously announced items: · A $400MM restructuring charge ($287MM after-tax) designed to contain future operating expenses1, adapt parts of the business as more customers transact online or through mobile channels, and provide the resources for additional growth initiatives in the U.S. and internationally. · A $342MM expense ($212MM after-tax) reflecting enhancements to the process that estimates future redemptions of Membership Rewards points by U.S. cardmembers. · $153 MM ($95MM after-tax) of cardmember reimbursements for various types of transactions dating back several years. This amount deals with fees, interest and bonus rewards as well as an incremental expense related to the consent orders entered into with regulators last October. For more details on the impacts of these items on the Company’s consolidated and segment income statements for the Fourth Quarter of 2012, please see page 9, “Other Items of Note”. · Excluding these items, Q4’12 adjusted EPS was $1.09 per share2. · Total revenues net of interest expense increased 5% in Q4’12 both on a reported and FX adjusted basis3, a non-GAAP measure. Adjusted revenue growth was 6% excluding the impact of the cardmember reimbursements described above2, $93MM of which was recognized as contra-revenue. · Q4’12 return on average equity (“ROE”) was 23.1%. BUSINESS METRICS · Compared with the fourth quarter of 2011: - Worldwide billed business of $235.5B increased 8%, on a reported basis and 7% on an FX adjusted basis3. - Worldwide cardmember loan balances of $65.2B increased 4% from $62.6B a year ago, reflecting higher cardmember spending levels. - Worldwide credit performance continued to be excellent with write-off rates remaining near all-time lows. The Company’s fourth quarter worldwide net lending write-off rate4 was 2.0%, relatively consistent with 1.9% in Q3’12 and an improvement from 2.3% in Q4’11. 1 Operating expenses represent salaries and employee benefits, professional services, occupancy and equipment, communications and other expenses. 2 Adjusted earnings per share and adjusted revenue growth are non-GAAP measures. Management believes adjusted earnings per share and adjusted revenue growth provide useful metrics to evaluate the ongoing operating performance of the Company. See Annex 1 for reconciliations to earnings per share and total revenues net of interest expense on a GAAP basis. 3 As reported in this Earnings Supplement, FX adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (e.g., assumes the foreign exchange rates used to determine results for the three months ended December 31, 2012 apply to the period(s) against which such results are being compared). The Company believes the presentation of information on an FX adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 4 Rate reflects principal losses only. Net write-off rates including interest and/or fees are included in the Company’s Fourth Quarter/Full Year 2012 Earnings Release selected statistical tables. 1 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2012 OVERVIEW Percentage Increase/(Decrease) QuartersEnded Percentage AssumingNoChangesin December31, Inc/(Dec) ForeignExchangeRates5 Card billed business6(billions): United States $ $ 7 % Outside the United States 9 9 % Total $ $ 8 7 Total cards-in-force (millions): United States 3 Outside the United States 8 Total 5 Basic cards-in-force(millions): United States 3 Outside the United States 8 Total 5 Average basic cardmember spending7 (dollars): United States $ $ 5 Outside the United States 4 4 Total $ $ 5 4 5 See Note 3, page 1. 6 For additional information about discount rate calculations and billed business, please refer to the Company’s Fourth Quarter/Full Year 2012 Earnings Release, selected statistical tables. 7 Proprietary card activity only. 2 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2012 OVERVIEW Additional Billed Business Statistics: Percentage Increase/(Decrease) Percentage AssumingNoChangesin Increase/(Decrease) ForeignExchangeRates8 Worldwide9 Total Billed Business 8
